Case 1:20-cv-04839-LDH-RLM Document 1-3 Filed 10/08/20 Page 1 of 8 PageID #: 16




                  EXHIBIT C
FILED: KINGS COUNTY CLERK 10/17/2019 08:57 AM                                INDEX NO. 502034/2018
         Case
NYSCEF DOC. NO.1:20-cv-04839-LDH-RLM
                 14                  Document 1-3 Filed 10/08/20 PageRECEIVED
                                                                      2 of 8 PageID #: 1710/21/2019
                                                                               NYSCEF:




                                              1 of 7
FILED: KINGS COUNTY CLERK 10/17/2019 08:57 AM                                INDEX NO. 502034/2018
         Case
NYSCEF DOC. NO.1:20-cv-04839-LDH-RLM
                 14                  Document 1-3 Filed 10/08/20 PageRECEIVED
                                                                      3 of 8 PageID #: 1810/21/2019
                                                                               NYSCEF:




                                              2 of 7
FILED: KINGS COUNTY CLERK 10/17/2019 08:57 AM                                INDEX NO. 502034/2018
         Case
NYSCEF DOC. NO.1:20-cv-04839-LDH-RLM
                 14                  Document 1-3 Filed 10/08/20 PageRECEIVED
                                                                      4 of 8 PageID #: 19
                                                                               NYSCEF:  10/21/2019




                                              3 of 7
FILED: KINGS COUNTY CLERK 10/17/2019 08:57 AM                                INDEX NO. 502034/2018
         Case
NYSCEF DOC. NO.1:20-cv-04839-LDH-RLM
                 14                  Document 1-3 Filed 10/08/20 PageRECEIVED
                                                                      5 of 8 PageID #: 20
                                                                               NYSCEF:  10/21/2019




                                              4 of 7
FILED: KINGS COUNTY CLERK 10/17/2019 08:57 AM                               INDEX NO. 502034/2018
         Case
NYSCEF DOC.   1:20-cv-04839-LDH-RLM
            NO. 14                  Document 1-3 Filed 10/08/20 PageRECEIVED
                                                                     6 of 8 PageID #: 21
                                                                              NYSCEF:  10/21/2019




                                             5 of 7
FILED: KINGS COUNTY CLERK 10/17/2019 08:57 AM                                INDEX NO. 502034/2018
         Case
NYSCEF DOC. NO.1:20-cv-04839-LDH-RLM
                 14                  Document 1-3 Filed 10/08/20 PageRECEIVED
                                                                      7 of 8 PageID #: 2210/21/2019
                                                                               NYSCEF:




                                              6 of 7
FILED: KINGS COUNTY CLERK 10/17/2019 08:57 AM                                INDEX NO. 502034/2018
         Case
NYSCEF DOC. NO.1:20-cv-04839-LDH-RLM
                 14                  Document 1-3 Filed 10/08/20 PageRECEIVED
                                                                      8 of 8 PageID #: 2310/21/2019
                                                                               NYSCEF:




                                              7 of 7
